5 N.Y.3d 878 (2005)
In the Matter of MADISON SQUARE GARDEN, L.P., Appellant,
v.
NEW YORK METROPOLITAN TRANSPORTATION AUTHORITY et al., Respondents.
In the Matter of WALTER MANKOFF et al., Appellants, et al., Petitioners,
v.
NEW YORK METROPOLITAN TRANSPORTATION AUTHORITY, Respondent.
Court of Appeals of the State of New York.
Submitted October 11, 2005.
Decided November 22, 2005.
Motion to dismiss the appeal herein granted and appeal dismissed as moot.
Chief Judge KAYE and Judge READ taking no part.